MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                  FILED
regarded as precedent or cited before any                         May 25 2017, 8:51 am
court except for the purpose of establishing
                                                                       CLERK
the defense of res judicata, collateral                            Indiana Supreme Court
                                                                      Court of Appeals
estoppel, or the law of the case.                                       and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEY FOR APPELLEE
D. Eric Neff                                            Margo R. Babineaux
Crown Point, Indiana                                    Meinzer & Babineaux LLC
                                                        St. John, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Florence Speichert,                                     May 25, 2017
Appellant-Respondent,                                   Court of Appeals Case No.
                                                        45A05-1610-DR-2451
        v.                                              Appeal from the Lake Superior
                                                        Court
Carl Speichert,                                         The Honorable Nanette K.
Appellee-Petitioner                                     Raduenz, Special Judge
                                                        Trial Court Cause No.
                                                        45D05-1605-DR-15



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 45A05-1610-DR-2451 | May 25, 2017        Page 1 of 8
[1]   Carl Speichert (“Husband”) filed a petition to dissolve his marriage to Florence

      Speichert (“Wife”). Wife appeals the trial court’s enforcement of the parties’

      marital property agreement.


                                                    Facts
[2]   Husband and Wife were married on November 2, 1997. They each had

      children from prior marriages, but none of this marriage. Both Husband and

      Wife owned assets in their individual names prior to the marriage.


[3]   In May 2002, the parties discussed keeping their property separate so they could

      maintain their assets for their respective children. Because verbal

      communication was minimal in their marriage, Husband gave Wife a

      handwritten document that itemized their separate property; both Husband and

      Wife signed this document.


[4]   In March 2007, Husband wanted to separate from Wife and considered ending

      their marriage. On March 6, 2007, Husband gave Wife a handwritten letter in

      which he stated that he was unhappy and wanted to separate. Husband then

      consulted an attorney, from whom he learned that he could either pursue a

      dissolution of marriage or sign a formal post-nuptial agreement and attempt to

      make the marriage work. Husband decided to stay in the marriage, and he

      asked his attorney to draft the post-nuptial agreement.


[5]   On June 12, 2007, Husband and Wife executed a Marital Property Agreement

      (the “Agreement”) which established each of their rights in and to the other’s

      property and each of their wishes to preserve their assets for their respective
      Court of Appeals of Indiana | Memorandum Decision 45A05-1610-DR-2451 | May 25, 2017   Page 2 of 8
      children in the event of death or dissolution of marriage. The Agreement

      provided that Husband’s and Wife’s individually held property would continue

      to be owned as separate property by each of them as individuals; it also

      provided that Husband and Wife disclaimed any interest in and to the property

      of the other. Schedule A listed Wife’s individual assets, and Schedule B listed

      Husband’s individual assets.


[6]   Since at least 2002, Husband and Wife have maintained their individually held

      assets separately, although Husband paid their joint credit card debt. Since at

      least 2007, Husband and Wife lived in the same home but pursued separate

      lives. They handled their own financial matters separately without input from

      the other; they used their own respective incomes and savings to pay their own

      costs and expenses, including the expenses for the real property each owned;

      and they filed individual tax returns each year and did not share any income tax

      refunds. Husband and Wife hardly talked with or spent time with each other.


[7]   On November 23, 2015, Husband filed a petition to dissolve their marriage. On

      March 4, 2016, Husband filed a motion to enforce the Agreement; Wife filed an

      objection. After a hearing on June 17, 2016, on the motion to enforce the

      Agreement, the trial court granted Husband’s motion. On August 15, 2016,

      Wife filed a motion to correct error, which the trial court denied. She now

      appeals.




      Court of Appeals of Indiana | Memorandum Decision 45A05-1610-DR-2451 | May 25, 2017   Page 3 of 8
                                   Discussion and Decision
                           I. Enforcement of the Agreement
[8]   Wife argues that the trial court erred in concluding that the Agreement is valid

      and enforceable because it was not supported by adequate consideration. Our

      standard of review of the trial court’s findings of fact and conclusion is well

      established:


              [F]irst we determine whether the evidence supports the findings,
              and second, whether the findings support the judgment. In
              deference to the trial court’s proximity to the issues, we disturb
              the judgment only where there is no evidence supporting the
              findings or the findings fail to support the judgment. We do not
              reweigh the evidence, but consider only the evidence favorable to
              the trial court’s judgment. Those appealing the trial court's
              judgment must establish that the findings are clearly erroneous.
              Findings are clearly erroneous when a review of the record leaves
              us firmly convinced that a mistake has been made. We do not
              defer to conclusions of law, however, and evaluate them de novo.


      Hall v. Hall, 27 N.E.3d 281, 284 (Ind. Ct. App. 2015) (citations omitted).


[9]   To promote the amicable settlement of disputes that have arisen or may arise

      between parties to a marriage in the event of the dissolution of their marriage,

      the parties may agree in writing to provisions for the disposition of any property

      owned by either or both of the parties. Ind. Code § 31-15-2-17. Reconciliation

      agreements made between parties in order to preserve the marriage are valid

      and binding when they are entered into freely and without fraud, duress, or

      misrepresentation, and are not unconscionable. Hall, 27 N.E.3d at 285. “[T]he


      Court of Appeals of Indiana | Memorandum Decision 45A05-1610-DR-2451 | May 25, 2017   Page 4 of 8
       extension of a marriage that would have otherwise been dissolved but for the

       execution of an agreement to reconcile has been deemed adequate

       consideration” to support a reconciliation agreement. Id.


[10]   When Husband was unhappy in the marriage, he consulted an attorney about

       his options. Husband testified that, but for this Agreement, he would have filed

       a petition to dissolve the marriage. Husband and Wife had a strained

       relationship and seldom verbally communicated with each other. Nonetheless,

       after signing the Agreement, the marriage continued for an additional nine

       years. This evidence supports the trial court’s findings of fact and conclusion

       that the Agreement constituted a reconciliation agreement supported by

       adequate consideration.


[11]   Wife also argues that because she and Husband resided together in the marital

       residence and were not physically separated when they executed the

       Agreement, they were not “sufficiently separated” for the requirements of

       Indiana Code section 31-15-2-17 to be met. Appellant’s Br. p. 14. Initially, we

       note that Indiana Code section 31-15-2-17, which governs post-nuptial

       agreements, does not refer to the separation status of the parties of the marriage.

       Moreover, the initiation of dissolution proceedings is not a condition precedent

       to a valid and enforceable reconciliation agreement. Hall, 27 N.E.3d at 285.

       Instead, “[t]he proper inquiry is whether the agreement was executed in order

       to preserve and extend a marriage that otherwise would have been dissolved but

       for the execution of the agreement” regardless of the status of formal separation

       or legal proceedings. Id. Accordingly, the fact that Husband and Wife were

       Court of Appeals of Indiana | Memorandum Decision 45A05-1610-DR-2451 | May 25, 2017   Page 5 of 8
       living in the same house is not relevant in determining the Agreement’s

       enforceability.


                                            II. Parol Evidence
[12]   Wife also argues that the trial court erred by admitting parol evidence during

       the hearing even though the Agreement contained no ambiguity. Specifically,

       the trial court admitted into evidence the parties’ 2002 agreement and

       Husband’s 2007 letter to Wife over the Wife’s objections.1


[13]   During the hearing, Wife alleged that the Agreement was invalid because she

       signed it under duress, she had not read the Agreement before she signed it,

       there was no meeting of the minds, and there was a lack of consideration. The

       acceptance or rejection of a post-nuptial agreement is within the trial court's

       discretion. Beaman v. Beaman, 844 N.E.2d 525, 530 (Ind. Ct. App. 2006).

       When allegations are made about an agreement’s validity, courts have looked

       to the parties’ behavior and other circumstances to understand their state of

       mind and intent. See Ryan v. Ryan, 659 N.E.2d 1088, 1092 (Ind. Ct. App. 1995)

       (finding that the trial court could rely on evidence outside the pre-nuptial

       agreement to support to validity of the agreement).




       1
        During the hearing, Wife objected to the admission of the 2002 agreement based on relevancy and the
       admission of the letter based on authenticity. Thus, the argument raised on appeal based on parol evidence is
       waived. Waiver notwithstanding, we will still discuss her argument.

       Court of Appeals of Indiana | Memorandum Decision 45A05-1610-DR-2451 | May 25, 2017               Page 6 of 8
[14]   Here, the trial court admitted into evidence the 2002 agreement and Husband’s

       2007 letter to Wife to determine each party’s state of mind and intent in signing

       the Agreement. The trial court considered the 2002 agreement, the fact that

       Wife acted accordingly and in compliance with its terms, and the fact that the

       Agreement mirrors the 2002 agreement, as evidence that the parties always

       intended to maintain their individual assets separately. As for the 2007 letter,

       the trial court admitted it to further evaluate the parties’ intent when they

       signed the Agreement, and found that Wife’s testimony substantiated the facts

       set forth in the letter about the status of their marital relationship, including that

       Husband and Wife were living separate lives and spending little time together.

       In sum, the trial court considered and weighed these two documents to support

       its finding that there was a meeting of the minds as to the intent and purpose of

       the Agreement and that the Agreement accurately reflected Husband and

       Wife’s intentions in 2007. The trial court did not err in admitting the evidence.


[15]   Wife also contends that the Lake County local rules require complete financial

       disclosure, and that she did not have full disclosure before she entered into the

       Agreement. However, it is undisputed that Schedules A and B attached to the

       Agreement accurately reflected all property individually owned by each party.

       Moreover, because Husband and Wife maintained their assets separately both

       before and after they signed the Agreement, and because Wife does not specify

       what information was not disclosed to her, we do not see what additional

       disclosures she could expect.




       Court of Appeals of Indiana | Memorandum Decision 45A05-1610-DR-2451 | May 25, 2017   Page 7 of 8
[16]   The judgment of the trial court is affirmed.


       Barnes, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 45A05-1610-DR-2451 | May 25, 2017   Page 8 of 8